Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from the decision of the Commissioner of Patents refusing registration of the word “Kantleek” as a trademark for atomizers, fountain syringes, face bags, ice bags, and water bottles. Upon the authority of Re Central Consumers Co. *35832 App. D. C. 523, and Trinidad Asphalt Mfg. Co. v. Standard Paint Co. 90 C. C. A. 195, 163 Fed. 977, tbe decision of tbe Commissioner of Patents is affirmed, and tbe clerk is directed to certify these proceedings as by law required. Affirmed.